 
Exhibit 10.1
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of [__________], 2008 (this
“Agreement”), by and among Patriot Coal Corporation, a Delaware corporation (the
“Company”), ArcLight Energy Partners Fund I, L.P., a Delaware limited
partnership, and ArcLight Energy Partners Fund II, L.P., a Delaware limited
partnership.
 
W I T N E S S E T H:
 
WHEREAS, Magnum Coal Company, a Delaware corporation (“Target”), the Company,
Colt Merger Corporation, a Delaware corporation and wholly-owned subsidiary of
the Company (“Merger Subsidiary”) and the Stockholder Representative (as defined
below), entered into an Agreement and Plan of Merger (the “Merger Agreement”)
dated as of [       ], 2008, pursuant to which, among other things, Merger
Subsidiary is being merged with and into Target;
 
WHEREAS, the Company and the Shareholders desire to make certain agreements
relating to the registration of Company Securities (as defined below) and
certain other matters.
 
NOW, THEREFORE, in consideration of the premises and of the agreements and
covenants set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
Section 1.01. Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
and, for the purposes hereof, the term “control” means the power to direct the
management and policies of such Person (directly or indirectly), whether through
ownership of securities, by contract or otherwise (and the terms controlling and
controlled have the meanings correlative to the foregoing).
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any stock into which such Common Stock may thereafter be converted or
exchanged in connection with any exchange, conversion, stock split, stock
dividend, distribution, recapitalization or similar event of the Company.
 

--------------------------------------------------------------------------------




“Company Securities” means the Common Stock (i) issued to Shareholders in
connection with the Merger and (ii) issued in connection with any exchange,
conversion, stock split, stock dividend, distribution, recapitalization or
similar event of the Company, with respect to or in exchange or replacement for,
the shares of Common Stock referred to in clause (i).
“Damages” shall have the meaning set forth in Section 2.06.
 
“Delay Notice” shall have the meaning set forth in Section 2.01(f).
 
“Demand Registration” shall have the meaning set forth in Section 2.01(a).
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.
 
“Indemnified Party” shall have the meaning set forth in Section 2.08.
 
“Indemnifying Party” shall have the meaning set forth in Section 2.08.
 
“Inspectors” shall have the meaning set forth in Section 2.05(g).
 
“Lock-Up Period” shall have the meaning set forth in Section 2.04.
 
“Maximum Offering Size” shall have the meaning set forth in Section 2.01(e).
 
“Majority Shareholders” shall mean the holders of a majority of the outstanding
Registrable Securities held by the Shareholders that are party to this
Agreement.
 
“Merger” means the merger of Merger Subsidiary with and into Target.
 
“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, limited liability company, unincorporated association,
joint venture or other entity of whatever nature.
 
“Piggyback Registration” shall have the meaning set forth in Section 2.02(a).
 
“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4,
Form S-8 or any similar or successor form.
 
2

--------------------------------------------------------------------------------


 
“Records” shall have the meaning set forth in Section 2.05(g).
 
“Registering Shareholders” shall have the meaning set forth in Section 2.01(a).
 
“Registrable Securities” means, at any time, any Company Securities until (i) a
registration statement covering such securities has been declared effective by
the SEC and such securities have been disposed of pursuant to such effective
registration statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met, (iii) such securities can be
sold under Rule 144 without limitation, (iv) such securities are otherwise
Transferred and such securities may be resold without subsequent registration
under the Securities Act, or (v) such securities shall have ceased to be
outstanding.
 
“Registration Documents” shall have the meaning set forth in Section 2.06.
 
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) applicable registration, filing fees, applicable SEC fees, national
securities exchange or inter-dealer quotation system fees, and all other fees
and expenses payable in connection with the listing of the Registrable
Securities, (ii) fees and expenses of compliance with any securities or “blue
sky” laws (including reasonable fees and disbursements of counsel to the
underwriters in connection with “blue sky” qualifications of the securities
registered and determination of their eligibility for investment under the laws
of the various jurisdictions), (iii) expenses in connection with the
preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto (including without limitation word processing, duplicating,
telephone and facsimile expenses, and messenger and delivery expenses), (iv)
internal expenses of the Company (including all salaries and expenses of its
officers and employees performing legal or accounting duties), (v) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any “cold comfort”
letters requested pursuant to Section 2.05(h)), (vi) reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration, (vii) all reasonable fees and expenses of one counsel (separate
from counsel to the Company) for all of the Shareholders participating in the
offering selected by the Majority Shareholders, (viii) fees and expenses in
connection with any review by the FINRA of the underwriting arrangements or
other terms of the offering, and all fees and expenses of any qualified
independent underwriter, including the fees and expenses of any counsel thereto,
(ix) transfer agents’ and registrars’ fees and expenses and the fees and
expenses of any other agent appointed in connection with such offering, (x)
expenses relating to any analyst or investor presentations or any “road shows”
undertaken in connection with the registration, marketing or selling of the
Registrable Securities and (xi) all out-of pocket costs and
 
3

--------------------------------------------------------------------------------


 
expenses incurred by the Company or its appropriate officers in connection with
their compliance with Section 2.05(m); provided that Registration Expenses shall
not include any underwriting fees, discounts and commissions attributable to the
sale of Registrable Securities. Except as set forth in clause (viii) above,
Registration Expenses shall not include any out-of-pocket expenses of the
Shareholders (or the agents who manage their accounts).
 
“Registration Request” shall have the meaning set forth in Section 2.01.
 
“Requesting Shareholder” shall have the meaning set forth in Section 2.01.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933.
 
“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, so long as such Person shall
“beneficially own” (as such term is defined in Rule 13d-3 of the Exchange Act)
any Company Securities.
 
“Stockholder Representative” shall have the meaning assigned to such term in the
Merger Agreement.
 
“Subsidiary” means any corporation or other organization, whether incorporated
or unincorporated, of which (i) at least fifty percent (50%) of the securities
(or other interests having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization) is directly or indirectly
owned or controlled by the relevant Person or
(ii) the relevant Person (or any other Subsidiary of the relevant Person) is a
general partner.
 
“Suspension Notice” shall have the meaning set forth in Section 2.01(f).
 
“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, foreclose on a pledge of, or otherwise
transfer such Company Securities or any economic participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, foreclosure on a pledge or other transfer of such Company
Securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing.
 
“Voting Agreement” means the Voting and Standstill Agreement dated as of March [
], 2008 by and among the Company, the Stockholder Representative and the other
stockholders parties thereto.
 
4

--------------------------------------------------------------------------------


 
Section 1.02. Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Any singular term in this Agreement shall be
deemed to include the plural, and any plural term the singular.  Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import.  “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.  References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof; provided that with respect to any agreement or contract listed on any
schedules hereto, all such amendments, modifications or supplements must also be
listed in the appropriate schedule. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.  References to any particular statute or law shall be
to such statute or law as amended from time to time, and to the rules and
regulations promulgated thereunder and enforceable interpretations thereof.
 
 
ARTICLE 2
REGISTRATION RIGHTS
 
Section 2.01. Demand Registration. (a) Subject to Section 2.03, if the Company
receives a request (a “Registration Request”) from Majority Shareholders
requiring that the Company effect the registration under the Securities Act of
all or any portion of the Registrable Securities (the Shareholders whose
Registrable Securities are requested to be so registered, the “Requesting
Shareholders”), and specifying the intended method of disposition thereof, then
the Company shall promptly give notice of such requested registration (each such
registration shall be referred to herein as a “Demand Registration”) but no
later than 20 Business Days after receipt of the Registration Request to the
other Shareholders; provided that no Registrable Securities may be sold and no
Registration Request may be made prior to the Initial Lock-up Date (as defined
in the Voting Agreement) and no registration statement shall be required to be
filed pursuant to a Demand Registration prior to November 1, 2008.  Thereafter,
the Company shall use all reasonable efforts to effect, as expeditiously as
possible, the registration under the Securities Act and to cause such
registration statement to be declared effective by the SEC, of:
 
(i) all Registrable Securities for which the Majority Shareholders have
requested registration under this Section 2.01; and
 
(ii) all other Registrable Securities of the same class as those requested to be
registered by the Majority Shareholders that any Shareholders with rights to
request registration under Section 2.02 (all such Shareholders requesting
 
5

--------------------------------------------------------------------------------


 
registration, together with the Requesting Shareholders, and any Shareholders
participating in a Piggyback Registration pursuant to Section 2.02, the
“Registering Shareholders”) have requested the Company to register by request
received by the Company within 10 Business Days after such Shareholders receive
the Company’s notice of the Demand Registration,
 
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, subject to the restrictions set forth in Sections 2.01(e) and
2.02(b); provided that, subject to Section 2.01(d), the Company shall not be
obligated to effect more than three Demand Registrations and provided further
that the Company shall not be obligated to effect a Demand Registration unless
the aggregate proceeds expected to be received from the sale of the Registrable
Securities requested to be included in such Demand Registration equals or
exceeds $50,000,000.  The Company shall use all reasonable efforts to effect the
registration of Registrable Securities for distribution in accordance with the
intended method of distribution set forth in a written request delivered by the
Majority Shareholders.
 
(b) Promptly after the expiration of the 10-Business Day period referred to in
Section 2.01(a)(ii), the Company will notify all Registering Shareholders of the
identities of the other Registering Shareholders and the number of shares of
Registrable Securities requested to be included therein.  At any time prior to
the effective date of the registration statement relating to such registration,
the Majority Shareholders may revoke such request, without liability to any of
the other Registering Shareholders, by providing a notice to the Company
revoking such request; any Shareholder shall have the right to withdraw its
request for inclusion of Registrable Securities in any registration statement
pursuant to Section 2.01(a) at any time prior to the effective date of such
registration statement by giving written notice to the Company of its request to
withdraw.  A request, so revoked by the Majority Shareholder, shall be
considered to be a Demand Registration unless (i) such revocation arose out of
the fault of the Company (in which case the Company shall be obligated to pay
all Registration Expenses in connection with such revoked request), (ii)
there occurs an event or series of related events that has a material adverse
effect on the business, assets condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries taken as a whole or (iii) the
Requesting Shareholders reimburse the Company for all Registration Expenses of
such revoked request incurred through the date of such revocation; provided that
the Majority Shareholders may not utilize this clause (iii) more than once.
 
(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected, except as set forth in Section 2.01(b).
 
(d) A Demand Registration shall not be deemed to have occurred:
 
(i) unless the registration statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at
 
6

--------------------------------------------------------------------------------


 
least 180 days in aggregate (or such shorter period in which all Registrable
Securities of the Registering Shareholders included in such registration have
actually been sold thereunder); provided that such registration statement shall
not be considered a Demand Registration if, after such registration statement
becomes effective, (1) such registration statement is interfered with by any
stop order, injunction or other order or requirement of any Governmental
Authority and (2) less than 75% of the Registrable Securities included in such
registration statement have been sold thereunder;
 
(ii) if the Maximum Offering Size is reduced in accordance with Section 2.01(e)
such that less than 662/3% of the Registrable Securities of the Requesting
Shareholders sought to be included in such registration are included; or
 
(iii) As permitted pursuant to Section 2.01(b).
 
(e) If a Demand Registration involves a Public Offering and the managing
underwriter advises the Company and the Requesting Shareholders in writing that,
in its view, the number of shares of Registrable Securities requested to be
included in such registration (including any securities that the Company
proposes to be included that are not Registrable Securities) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:


(i) first, all Registrable Securities requested to be registered by the
Registering Shareholders (allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among such entities on the basis of the
relative number of Registrable Securities beneficially owned by each);
 
(ii) second, any securities proposed to be registered by the Company; and
 
(iii) third, any securities proposed to be registered for the account of any
other Persons, with such priorities among them as the Company shall determine.
 
(f) Upon notice to each Requesting Shareholder or Registering Shareholder, as
the case may be, the Company may postpone the filing of any registration
statement required to be prepared and filed by it pursuant to this Section 2.01
or suspend efforts to cause such registration statement to be declared effective
(in each case, a “Delay Notice”) or suspend the disposition of Registrable
Securities pursuant to an effective shelf registration statement and the related
prospectus (the “Suspension Notice”) in each case pursuant to this Section 2.01
on no more than two occasions during any period of twelve consecutive months for
a reasonable time specified in the notice but not exceeding 90 days in
aggregate, if (i) an investment banking firm of recognized national standing
shall
 
7

--------------------------------------------------------------------------------


 
advise the Company and the Requesting Shareholders in writing that effecting the
registration would materially and adversely affect an offering of securities of
such Company the preparation of which had then been commenced or (ii) the
Company reasonably believes that such registration and offering would require
premature disclosure of any material financing, material corporate
reorganization or other material transaction or other material matter involving
the Company.  Upon receipt of any Delay Notice or Suspension Notice, as the case
may be, holders of Registrable Securities selling securities pursuant to an
effective registration statement shall forthwith discontinue use of the
prospectus contained in such registration statement and, if so directed by the
Company, each such holder of Registrable Securities shall deliver to the Company
all copies, other than permanent file copies then in such holder’s possession,
of the prospectus then covering such Registrable Securities current at the time
of receipt of such notice, and, in the event no registration statement has yet
been filed, all drafts of the prospectus covering such Registrable Securities.
 
(g) Except in the case of a Public Offering, Registering Shareholders who intend
to sell Registrable Securities pursuant to an effective registration statement
must provide the Company two Business Days' notice prior to effecting such sale.


Section 2.02. Piggyback Registration. (a) If the Company proposes to register
any Common Stock under the Securities Act following the Initial Lock-up Date (as
defined in the Voting Agreement) (other than a registration on Form S-8, S-4 or
any successor forms, relating to shares of Common Stock issuable upon exercise
of employee stock options or in connection with any employee benefit or similar
plan of the Company or in connection with a direct or indirect acquisition by
the Company of another Person), whether or not for sale for its own account, the
Company shall at each such time give prompt notice at least 20 Business Days
prior to the anticipated filing date of the registration statement relating to
such registration to each Shareholder, which notice shall set forth such
Shareholder’s rights under this Section 2.02 and shall offer such Shareholder
the opportunity to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered as each such Shareholder may request (a “Piggyback Registration”),
subject to the provisions of Section 2.02(b).  Upon the request of any such
Shareholder made within 10 Business Days after the receipt of notice from the
Company (which request shall specify the number of Registrable Securities
intended to be registered by such Shareholder), the Company shall use all
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by all
such Shareholders, to the extent required to permit the disposition of the
Registrable Securities so to be registered; provided that (i) if such
registration involves a Public Offering, all such Registering Shareholders must
sell their Registrable Securities to the underwriters selected as provided in
Section 2.05(f)(ii) on the same terms and conditions as apply to the Company (it
being understood, however, that no underwriting agreement shall require a
Shareholder to (x) provide representations and warranties other than in respect
of the Shareholder’s organizational matters and its authority to enter into such
underwriting agreements (and related agreements such as a custody agreement and
a
 
8

--------------------------------------------------------------------------------


 
power of attorney), title to the shares of Company Securities to be sold by such
Shareholder and information provided in writing by such Shareholder for use in
the registration statement or (y) provide indemnification or contribution to any
Person other than on substantially the terms set forth in Section 2.07 below),
and (ii) if, at any time after giving notice of its intention to register any
Company Securities pursuant to this Section 2.02(a) and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such securities, the
Company shall promptly give written notice to all Registering Shareholders after
its decision not to register such securities and, thereupon, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration. No registration effected under this Section 2.02 shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required by Section 2.01.  The Company shall pay all Registration Expenses in
connection with each Piggyback Registration (whether or not the registration has
been effected).
 
(b) If a Piggyback Registration involves a Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2.01(e) shall apply) and the
managing underwriter advises the Company in writing that, in its view, the
number of shares of Common Stock that the Company, the Registering Shareholders
and other Persons intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:
 
(i) first, any securities proposed to be registered for the account of any
Persons pursuant to a right granted to such Persons by the Company to demand
such registration as would not cause the offering to exceed the Maximum Offering
Size;
 
(ii) second, so much of the securities proposed to be registered for the account
of the Company as would not cause the offering to exceed the Maximum Offering
Size;


(iii) third, all Registrable Securities or securities proposed to be registered
for the account of any other Persons that have rights substantially similar to
the Piggyback Registration rights granted herein requested to be included in
such registration by any Registering Shareholders or such other Persons
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Registering Shareholders and such other Persons on the
basis of the relative number of shares of Registrable Securities or securities
so requested to be included in such registration by each such Registering
Shareholder or Person); and
 
(iv) fourth, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.
 
9

--------------------------------------------------------------------------------


 
Section 2.03. Other Limits on Demand Registrations. In no event shall the
Company be required to effect a Demand Registration within a period of 9
consecutive months after the effective date of any other registration statement
relating to any Demand Registration.
 
Section 2.04. Lock-Up Agreements. If any registration of shares of Common Stock
or securities convertible or otherwise linked to Common Stock of the Company
shall be effected in connection with an underwritten public offering, if
requested by the lead managing underwriter in connection with such underwritten
public offering, neither the Company nor any Shareholder shall directly or
indirectly Transfer (including for this Section 2.04, (A) if the underwriter or
underwriters in such public offering require pledges, encumbrances and
hypothecations to be included within the scope of the “lockup” arrangements in
connection with such public offering, any pledge, encumbrance and hypothecation,
and (B) any short sale or the entry into of any other hedging or other
derivative transaction that has the effect of materially changing the economic
benefits and risks of ownership of any Company Securities, but excluding any
Transfer to an Affiliate so long as no filing under Section 16(a) of the
Exchange Act, reporting a change in beneficial ownership of shares of Common
Stock, shall be required or shall be voluntarily made during the Lock-Up Period)
(except as part of such underwritten public offering) any Company Securities
during the period beginning 5 days prior to the effective date of the applicable
registration statement until the earlier of (i) such time as the Company and the
lead managing underwriter shall agree and (ii) 90 days after the effective date
(such period, the “Lock-Up Period” for the applicable registration statement);
provided, however, that the foregoing restrictions shall not prevent any
delivery of Escrow Shares (as defined in the Merger Agreement) to the Company or
any other Indemnified Party (as defined in the Merger Agreement) pursuant to the
indemnification obligations set forth in Article 11 of the Merger Agreement;
provided, further, that the restrictions on Transfer contained in this Section
2.04 shall only apply in the event that each officer and director of the Company
also agrees to such restrictions and remains bound thereby.  Each of the Company
and the Shareholders agrees that it shall, upon written request, deliver to the
underwriter or underwriters of any offering to which this Section 2.04 is
applicable a customary agreement reflecting its agreement set forth in this
Section 2.04.  Each Shareholder agrees that if while this Section 2.04 is in
effect, it Transfers any Company Securities to an Affiliate, such Transfer shall
be conditioned upon such Affiliate agreeing in writing to be bound by this
Section 2.04, provided that if such Affiliate ceases to be an Affiliate of the
applicable Shareholder, such Affiliate shall Transfer such Company Securities
back to the applicable Shareholder prior to ceasing to be an Affiliate of such
Shareholder.
 
Section 2.05. Registration Procedures. Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section 2.01 or 2.02, subject
to the provisions of such Sections, the Company shall use all reasonable efforts
to effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof as quickly as
practicable, and, in connection with any such request:
 
10

--------------------------------------------------------------------------------


 
(a) The Company shall as expeditiously as possible prepare and file with the SEC
a registration statement on any form for which the Company then qualifies or
that counsel for the Company shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and prepare and
file with the SEC such amendments and supplements to such registration statement
and the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement, and
use all reasonable efforts to cause such filed registration statement to become
and remain effective for a period of not less than 180 days (or such shorter
period in which all of the Registrable Securities of the Registering
Shareholders included in such registration statement shall have actually been
sold thereunder); provided, however, that the Company may use Form S-3 (or any
substitute form that may be adopted by the SEC) if the Company would qualify to
use such form within 30 days of a request pursuant to Section 2.01 or 2.02 and
the Company shall not be required to file such registration statement until it
is so qualified.
 
(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each Registering
Shareholder and each underwriter, if any, of the Registrable Securities covered
by such registration statement copies of such registration statement as proposed
to be filed, and thereafter the Company shall furnish to such Registering
Shareholder and underwriter, if any, such number of copies of such registration
statement, each amendment and supplement thereto (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such registration statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under Rule
424 or Rule 430A under the Securities Act and such other documents, in all cases
including drafts thereof, as such Registering Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Registering Shareholder.  Each Registering Shareholder
shall have the right to request that the Company modify any information
contained in such registration statement, amendment and supplement thereto
pertaining to such Registering Shareholder and the Company shall use all
reasonable efforts to comply with such request; provided, however, that the
Company shall not have any obligation so to modify any information if the
Company reasonably expects that so doing would cause the prospectus to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Shareholders
 
11

--------------------------------------------------------------------------------


 
thereof set forth in such registration statement or supplement to such
prospectus and (iii) promptly notify each Registering Shareholder holding
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC or any state securities commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered.
 
(d) The Company shall use all reasonable efforts to (i) register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
Registering Shareholder holding such Registrable Securities reasonably (in light
of such Shareholder’s intended plan of distribution) requests and (ii) cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Shareholder to
consummate the disposition of the Registrable Securities owned by such
Shareholder; provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.05(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.
 
(e) The Company shall immediately notify each Registering Shareholder holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each Registering
Shareholder and file with the SEC any such supplement or amendment.
 
(f)   (i) The Majority Shareholders shall, subject to the Company’s consent
which shall not be unreasonably withheld, select an underwriter or underwriters
in connection with any Public Offering resulting from the exercise by such
Majority Shareholders of a Demand Registration, and (ii) the Company shall
select an underwriter or underwriters in connection with any other Public
Offering.  In connection with any Public Offering, the Company shall enter into
customary agreements (including an underwriting agreement in customary form) and
take all other customary actions as are reasonably required in order to expedite
or facilitate the disposition of such Registrable Securities in any such Public
Offering, including the engagement of a “qualified independent underwriter” in
connection with the qualification of the underwriting arrangements with FINRA.
 
(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Registering Shareholder and any underwriter participating in
any disposition
 
12

--------------------------------------------------------------------------------




pursuant to a registration statement being filed by the Company pursuant to this
Section 2.05 and any attorney, accountant or other professional retained by any
such Shareholder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
and its Subsidiaries (collectively, the “Records”) as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information reasonably requested by any Inspectors in connection
with such registration statement.  Records that the Company determines, in good
faith, to be confidential and that it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction.  Each
Registering Shareholder agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it or its
Affiliates for any other purpose (including as the basis for any market
transactions in the Company Securities) unless and until such information is
made generally available to the public.  Each Registering Shareholder further
agrees that, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.
 
(h) The Company shall furnish to each Registering Shareholder and to each
underwriter, if any, a signed counterpart, addressed to such Registering
Shareholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, as a majority of such Registering Shareholders or the managing underwriter
therefor reasonably requests.
 
(i) The Company shall otherwise comply with all applicable rules and regulations
of the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document covering a period of
at least 12 months, beginning within three months after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
(j) The Company may require each Registering Shareholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required or reasonably requested in
connection with such registration.
 
(k) Each Registering Shareholder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
2.05(e), such Shareholder shall forthwith discontinue disposition of Registrable
Securities pursuant to
 
13

--------------------------------------------------------------------------------


 
the registration statement covering such Registrable Securities until such
Shareholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.05(e), and, if so directed by the Company, such
Shareholder shall deliver to the Company all copies, other than any permanent
file copies then in such Shareholder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice.  If
the Company shall give such notice, the Company shall extend the period during
which such registration statement shall be maintained effective (including the
period referred to in Section 2.05(a)) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 2.05(e)
to the date when the Company shall make available to such Shareholder a
prospectus supplemented or amended to conform with the requirements of Section
2.05(e).
 
(l) The Company shall use all reasonable efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the Registrable Securities are then listed or
traded.
 
(m) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts, as the case may be,
as reasonably requested and (ii) otherwise cooperate as reasonably requested by
the underwriters in the offering, marketing or selling of the Registrable
Securities.
 
Section 2.06. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Registering Shareholder holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Shareholder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses incurred in connection with actions, proceedings or
settlements in respect thereof) (“Damages”) (i) caused by or relating to any
untrue statement or alleged untrue statement of a material fact contained or
incorporated by reference in any registration statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus, “issuer free writing prospectus” (as defined in Rule 433(h) of the
Securities Act), offering circular, or other document (including any related
registration statement, notification or similar document), together, the
“Registration Documents” incident to any such registration, or (ii) caused by or
relating to any omission or alleged omission in the Registration Documents to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) caused by or relating to any
violation (or alleged violation) by the Company of applicable securities laws in
connection with such registration, except in the case of clauses (i), (ii) and
(iii) insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made or
violation or alleged violation in each case based upon (A) information furnished
in writing to the Company by such Registering Shareholder or on such Registering
Shareholder’s behalf by its officers, directors, partners or legal
 
14

--------------------------------------------------------------------------------


 
counsel expressly for use therein or (B) information relating to Target
furnished in writing to the Company by Target prior to the consummation of the
Merger.  The Company also agrees to indemnify any underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Registering Shareholders provided in this Section
2.06.
 
Section 2.07. Indemnification by Registering Shareholders. Each Registering
Shareholder holding Registrable Securities included in any registration
statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Shareholder, but only with respect to
information furnished in writing by such Registering Shareholder or on such
Registering Shareholder’s behalf by its officers, directors, partners or legal
counsel expressly for use in any registration statement or prospectus relating
to the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus. Each Registering Shareholder also agrees to indemnify
and hold harmless underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 2.07.  As a condition to including Registrable
Securities in any registration statement filed in accordance with this Article,
the Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar
securities.  No Registering Shareholder shall be liable under this Section 2.07
for any Damages in excess of the net proceeds actually received by such
Registering Shareholder in the sale of Registrable Securities of such
Registering Shareholder to which such Damages relate.
 
Section 2.08. Conduct of Indemnification Proceedings. If any proceeding
(including any investigation by any Governmental Authority) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 2.06 or 2.07, such Person (an “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses; provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of
 
15

--------------------------------------------------------------------------------


 
such Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between
them.  It is understood that, in connection with any proceeding or related
proceedings in the same jurisdiction, the Indemnifying Party shall not be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for all such Indemnified Parties,
and that all such fees and expenses shall be reimbursed as they are
incurred.  In the case of any such separate firm for the Indemnified Parties,
such firm shall be designated in writing by the Indemnified Parties.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.  Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.
 
Section 2.09. Contribution. (a) If the indemnification provided for in Section
2.06 or 2.07 is held by a court of competent jurisdiction to be unavailable to
the Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages,
 
(i) as between the Company and the Registering Shareholders holding Registrable
Securities covered by a registration statement on the one hand and the
underwriters on the other, in such proportion as is appropriate to reflect the
relative benefits received by the Company and such Registering Shareholders on
the one hand and the underwriters on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company and such Registering
Shareholders on the one hand and of such underwriters on the other in connection
with the statements or omissions that resulted in such Damages, as well as any
other relevant equitable considerations and
 
(ii) as between the Company on the one hand and each such Registering
Shareholder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each such Registering Shareholder in
connection with such statements or omissions, as well as any other relevant
equitable considerations.
 
16

--------------------------------------------------------------------------------


 
The relative benefits received by the Company and such Registering Shareholders
on the one hand and such underwriters on the other shall be deemed to be in the
same proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and such Registering Shareholders bear to the total underwriting discounts and
commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus.  The relative fault of the Company
and such Registering Shareholders on the one hand and of such underwriters on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and such Registering Shareholders or by such underwriters.  The relative fault
of the Company on the one hand and of each such Registering Shareholder on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  Notwithstanding
the foregoing, to the extent that the provisions on indemnification and
contribution contained in the underwriting agreement entered into in connection
with a Public Offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control.  Unless otherwise
superseded by the underwriting agreement entered into in connection with a
Public Offering, the obligations of the Company and the Registering Shareholders
under this Section 2.09 shall survive the consummation of any offering of
Registrable Securities in a registration statement under this Agreement, and
shall survive the termination of this Agreement.
 
(b) The Company and the Registering Shareholders agree that it would not be just
and equitable if contribution pursuant to this Section 2.09 were determined by
pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 2.09(a). The amount paid or
payable by an Indemnified Party as a result of the Damages referred to in
Section 2.09(a) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.09, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any Damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Registering
Shareholder shall be required to contribute any amount in excess of the amount
by which the total price at which the Registrable Securities of such Shareholder
were offered to the public (less underwriters’ discounts and commissions)
exceeds the amount of any Damages that such Registering Shareholder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to
 
17

--------------------------------------------------------------------------------


 
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Each Registering Shareholder’s obligation to contribute
pursuant to this Section 2.09 is several in the proportion that the proceeds of
the offering received by such Registering Shareholder bears to the total
proceeds of the offering received by all such Registering Shareholders and not
joint.
 
Section 2.10. Participation in Public Offering. No Shareholder may participate
in any Public Offering hereunder unless such Shareholder (a) agrees to sell such
Shareholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.
 
Section 2.11. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Shareholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or Governmental Authority other than the Securities Act.
 
Section 2.12. Cooperation by the Company. If any Shareholder shall Transfer any
Registrable Securities pursuant to Rule 144, the Company shall cooperate, to the
extent commercially reasonable, with such Shareholder and shall provide to such
Shareholder such information as such Shareholder shall reasonably request.
 
Section 2.13. No Transfer of Registration Rights. Except as provided in Section
3.07, none of the rights of Shareholders under this Article shall be assignable
by any Shareholder to any Person. Any such purported assignments in violation of
this Section
2.13 shall be null and void.
ARTICLE 3
GENERAL PROVISIONS
 
Section 3.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission but not
electronic mail) and shall be given,
 
(a)
if to the Company, to:
 
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, Missouri 63141
Attention: Joseph W. Bean
Facsimile No.:  (314) 275-3656

 
18

--------------------------------------------------------------------------------


 
 
with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention: William L. Taylor
Facsimile No.:  (212) 450-4800

 
(b)
 if to any Shareholder, to:
 
ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
152 West 57th Street, 53rd Floor
New York, NY 10019
Attention:       Robb E. Turner
                       Senior Partner
Facsimile No.:  212-888-9275
 
with a copy to:
 
ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention:       Christine M. Miller
                       Associate General Counsel
Facsimile No.: 617.867.4698
 
 
and a further copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10022
Attention: Sean C. Doyle, Esq.
Facsimile No.: (212) 735-2000

 
or to such other address or facsimile number as such party may hereafter specify
by notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt.
 
19

--------------------------------------------------------------------------------


 
Section 3.02. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 3.03. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by the Company and a number of Shareholders
owning at least a majority of the Company Securities owned by all Shareholders
at such time, or in the case of a waiver, by the party against whom the waiver
is to be effective.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 3.04. Termination. This Agreement shall terminate on the date that all
Company Securities have ceased to be Registrable Securities, provided that the
terms of Section 2.04 shall survive the termination of this Agreement until the
Shareholders own less than 7.5% in the aggregate of the outstanding shares of
Common Stock.  No party hereto shall be relieved from any liability for breach
of this Agreement by reason of any such termination.  For the avoidance of
doubt, this Agreement shall not otherwise terminate except with the mutual
written agreement of each of the parties hereto.
 
Section 3.05. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 3.06. Entire Agreement.  This Agreement constitutes the entire agreement
of the parties and supersedes all prior agreements and undertakings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof.
 
Section 3.07. Assignment. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights, interests or obligations under this Agreement
without the prior written consent of the other parties hereto, except that (i)
the Company may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement to an Affiliate without the
consent of any Shareholder and (ii) a Shareholder may assign,
 
20

--------------------------------------------------------------------------------


 
delegate or otherwise transfer any of its rights, interests or obligations under
this Agreement to an Affiliate that agrees in writing to be bound by the terms
of this Agreement without the consent of the Company in connection with a
Transfer of Company Securities to such Affiliate provided that if such Affiliate
ceases to be an Affiliate of the applicable Shareholder, such Affiliate shall
cease to have any rights hereunder but shall otherwise continue to be bound by
its obligations hereunder, but any such transfer or assignment shall not relieve
the Company or the Shareholder, as the case may be, of its obligations
hereunder.
 
Section 3.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.
 
Section 3.09. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any federal court located in the State of Delaware or
any Delaware state court, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
3.01 shall be deemed effective service of process on such party.
 
Section 3.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 3.11. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Until and unless each party has received a counterpart of this
Agreement signed by each of the other parties, this Agreement shall have no
effect, and no party shall have any right or obligation under this Agreement
(whether by virtue of any other oral or written agreement or other
communication).  This Agreement shall become effective when each party shall
have received a counterpart hereof signed by the other parties.  No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.  Any such counterpart may be delivered
by facsimile or other electronic format (including “.pdf”).
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  PATRIOT COAL CORPORATION                  
 
By:
        Name:        Title:           



 

--------------------------------------------------------------------------------


 

 
ARCLIGHT ENERGY PARTNERS FUND I, L.P. and ARCLIGHT ENERGY PARTNERS FUND II, L.P.
               
ARCLIGHT ENERGY PARTNERS FUND I, L.P.
           
By:
ArcLight PEF GP, LLC, its General Partner
           
By:
ArcLight Capital Holdings, LLC, its Manager
                 
 
By:
        Name:        Title:           



 

 
ARCLIGHT ENERGY PARTNERS FUND II, L.P.
           
By:
ArcLight PEF GP II, LLC, its General Partner
           
By:
ArcLight Capital Holdings, LLC, its Manager
                 
 
By:
        Name:        Title:           


 
23

--------------------------------------------------------------------------------



 